\                                               NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                No. 10-3379
                               _____________

                         RIMAS PROPERTIES, LLC;
                          RIMAS PROPERTIES LP;
                          SAMIR BENAKMOUME,
                                          Appellants

                                      v.

    AMALGAMATED BANK, Individually and as Trustee of Longview Ultra 1
                Construction Loan Investment Fund
                        ______________

                On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                       District Court No. 2-09-cv-05779
                District Judge: The Honorable Berle M. Schiller
                                ______________

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            November 10, 2011

           Before: SCIRICA, SMITH, and JORDAN, Circuit Judges

                         (Filed: November 14, 2011)

                          _____________________

                                 OPINION
                          _____________________

SMITH, Circuit Judge.
      Rimas Properties, LP (Rimas), its general partner Rimas Properties, LLC,

and Samir Benakmoume, an officer and manager of Rimas Properties, appeal from

an order entered by the United States District Court for the Eastern District of

Pennsylvania granting Amalgamated Bank’s motion for summary judgment.1 For

the reasons that follow, we will affirm.

      On September 2, 2005, Rimas borrowed $33 million from Amalgamated

and granted to Amalgamated, inter alia, a Mortgage secured by a single parcel of

real estate situated at 1326 South Street in the City of Philadelphia, Pennsylvania.

The Note evidencing the $33 million loan was guaranteed by Rimas Properties and

Benakmoume. The Guaranty Agreement memorialized that the proceeds of the

loan were “to be used for the construction of a six story condominium” at 1326-

1352 South Street. In January of 2007, Rimas filed a Declaration of Condominium

for the parcel securing the Mortgage, designating the condominium units as the

“1352 Lofts Condominium.” This had the legal effect of dividing the title for the

single parcel of real estate in numerous condominium units.

      Thereafter Rimas defaulted, and in June of 2009, Amalgamated filed a

confession of judgment in the amount of $28,496,782.72. A Notice of Sheriff’s



1
   The District Court exercised jurisdiction under 28 U.S.C. § 1332. We have final
order jurisdiction under 28 U.S.C. § 1291. Our review over an order granting a
                                           2
Sale of Real Property advised that the real property to be sold was situated at 1326

- 1352 South Street, Philadelphia and was known as 1352 Lofts. Consistent with

the fact that the single parcel securing the loan had been divided into condominium

units, the Notice also listed for sale all of the units to which Rimas held title.

Pursuant to the instructions of the Philadelphia Sheriff’s office, Amalgamated

prepared 23 writs of execution, each of which listed several of the condominium

units for sale. On December 1, 2009, the Sheriff exposed the units in the writs of

execution to sale successively. Except for one unit in one of the writs, there were

no bids and Amalgamated purchased all of the units but that one.

      Within days of the Sheriff’s sale, Rimas, Rimas Properties, and

Benakmoume (hereafter Rimas collectively) filed suit in federal district court

against Amalgamated seeking, inter alia, a declaratory judgment that

Amalgamated had violated Pennsylvania’s Deficiency Judgment Act, 42 Pa. Cons.

Stat. §8103, and therefore “all indebtedness represented by the original Judgment

ha[d] been discharged and released.” On March 8, 2010, during the pendency of

Rimas’s federal action, Philadelphia’s Sheriff deeded the units that were sold to

Amalgamated.     In May of 2010, Amalgamated filed a petition for deficiency

judgment in the Philadelphia Court of Common Pleas to fix the fair market value



motion for summary judgment is plenary. In re Stone & Webster, Inc., 558 F.3d
3
of the units acquired at the Sheriff’s sale.2 Thereafter, Rimas moved for partial

summary judgment, and Amalgamated filed a cross-motion for summary

judgment. The District Court granted Amalgamated’s motion. This timely appeal

followed.

      Rimas contends that the District Court erred by holding that the successive

sale of the condominium units listed in the 23 writs of execution on the same day

did not violate the mandates of Pennsylvania’s Deficiency Judgment Act. 42 Pa.

Cons. Stat. § 8103(a). After consideration of the arguments of the parties and in

light of the record before us, we conclude that the District Court did not err.

      Rimas argues that the Act required Amalgamated to petition the court to fix

the fair market value after the first writ of execution. Only then, according to

Rimas, could Amalgamated proceed to execute on the units in the second writ of

execution. This same time-consuming practice had to be employed before the real

property in each of the remaining 21 writs of execution could be offered for sale by

the Sheriff. We are not persuaded.

      In our view, Rimas fails to acknowledge that the Mortgage was secured by a




234, 240 (3d Cir. 2009).
                                           4
single parcel of real property, that Rimas received notice that all of its interest in

what had been this single parcel of real property was to be sold at the Sheriff’s

sale, and that Rimas’s interest in this real property was sold on the same day in the

only form it could be sold, condominium units. We agree with the District Court

that the authority on which Rimas relies is distinguishable, both for the foregoing

reasons, and because there was no intervening span of years or months before the

judgment creditor proceeded to execute on the other real property secured by the

mortgage.3

      We will affirm the judgment of the District Court.




2
  Pennsylvania’s Deficiency Judgment Act requires that the judgment creditor
petition the court within six months from the date the sheriff’s deed is executed.
Valley Trust Co. of Palmyra v. Lapitsky, 488 A.2d 608, 611 (Pa. Super. Ct. 1985);
see also 42 Pa. Cons. Stat. § 5522(b)(2) (establishing six month statute of
limitations).
3
  Rimas also argues that the District Court erred by failing to address Rimas’s
contention that Amalgamated’s subsequent efforts to collect on its judgment
violated the Act. Because Rimas fails to provide legal authority in support of this
argument, we deem the issue waived. Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d
Cir. 1993).
                                          5